                                       Case 3:19-cv-02861-WHA Document 138 Filed 03/01/21 Page 1 of 4




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   MARY CALDWELL,
                                   8                  Plaintiff,                            No. C-19-02861-WHA

                                   9           v.

                                  10   UNITEDHEALTHCARE INSURANCE                           ORDER ON MOTIONS TO SEAL
                                       COMPANY, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14        `In this ERISA case involving insurance claims to treat lipedema with liposuction, both
                                  15   parties seek to seal various documents, including, in whole or in part, briefs, depositions, and
                                  16   exhibits containing medical information, proprietary research, and materials marked
                                  17   confidential during discovery. The motions to seal cover materials submitted related to both
                                  18   class certification and United’s motion for summary judgment (Dkt. Nos. 77, 80, 83, 101, 106).
                                  19        Our court of appeals addressed the standard for a motion to seal in Kamakana v. City &
                                  20   Cty. of Honolulu explaining:
                                  21

                                  22                [A] strong presumption in favor of access is the starting point. A
                                                    party seeking to seal a judicial record . . . bears the burden of
                                  23                overcoming this strong presumption by . . . articulat[ing]
                                                    compelling reasons supported by specific factual findings that
                                  24                outweigh . . . public policies favoring disclosure . . . .

                                  25   447 F.3d 1172, 1178-79 (9th Cir. 2006) (citations and quotations omitted). A request for
                                  26   sealing must be “narrowly tailored” and cannot rely on nebulous assertions or boilerplate
                                  27   language. Local Rule 79-5(b).
                                  28
                                       Case 3:19-cv-02861-WHA Document 138 Filed 03/01/21 Page 2 of 4




                                   1           United does not dispute that the compelling reasons standard applies to materials filed in

                                   2   support of summary judgment. But our court of appeals “carved out an exception to the

                                   3   presumption of access to judicial records . . . expressly limited to judicial records filed under

                                   4   seal when attached to a non-dispositive motion,” instead applying a good cause standard. In re

                                   5   Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012).

                                   6   United argues that the good cause standard applies. Both parties note that, when considering a

                                   7   motion to seal related to class certification, most district courts in our circuit categorized the

                                   8   class certification motions as non-dispositive and only required good cause for sealing in those

                                   9   cases

                                  10           Nevertheless, “our circuit looks past the literal dispositive/nondispositive label” —

                                  11   instead “public access will turn on whether the motion is more than tangentially related to the

                                  12   merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1100 (9th Cir.
Northern District of California
 United States District Court




                                  13   2016). “While many technically nondispositive motions will fail this test, some will pass.” Id.

                                  14   at 1101; see also In re Seagate Tech. LLC, 326 F.R.D. 223, 246 (N.D. Cal. 2018); A.B. v. Pac.

                                  15   Fertility Ctr., 441 F. Supp. 3d 902, 906 (N.D. Cal. 2020).

                                  16           United’s opposition to class certification raises issues that are far from tangential. United

                                  17   invited consideration of Caldwell’s alleged failure to exhaust her remedies and her ability to

                                  18   challenge the 2020 Omnibus policy (Dkt. 81 at 17-18). The first issue is dispositive and the

                                  19   second clearly relates more than tangentially to the merits of the case because plaintiff argues

                                  20   that the 2020 omnibus policy arise from the same conduct as United’s prior ad hoc denials.

                                  21   Here, the compelling reason standard supplies the appropriate lens for sealing motions related

                                  22   to class certification as well as summary judgment.

                                  23           Plaintiff seeks to seal portions of Caldwell’s claim requests and medical records

                                  24   containing personally-identifiable information such as her date of birth and address. Stating

                                  25   that certain documents produced in discovery were marked as “confidential” by United,

                                  26   plaintiff also seeks to seal the entirety of certain internal documents, such as Oracle’s Plan

                                  27   Document, plaintiff’s certificate of coverage, and United’s internal procedures such its process

                                  28   for developing medical policies (Dkt. 77). Plaintiff also seeks to seal portions of its opposition
                                                                                         2
                                       Case 3:19-cv-02861-WHA Document 138 Filed 03/01/21 Page 3 of 4




                                   1   brief and the declarations of Experts Branko Kopjar and Dr. Dung Nguyen which reference

                                   2   materials marked confidential by United (Dkt. 106). The designation of documents as

                                   3   confidential during discovery does not entitle either party to sealing.

                                   4        United’s motions to seal include communications between Caldwell, Dr. Alexander

                                   5   Nguyen (her treating physician), and United, plus excerpts of Caldwell’s deposition (Dkt. 101

                                   6   at 2). To the extent parties seek to seal communications between claimants or their doctors and

                                   7   United or amongst United agents, these requests warrant denial. This kind of information

                                   8   includes, but is not necessarily limited to, physicians’ assertions about the state of medical

                                   9   literature, United employees’ discussions during medical policy development, and claim letters

                                  10   between United and claimants. Such information bears on United’s reasonableness in claim

                                  11   administration and therefore the present claims for relief. This information will remain public.

                                  12        The right to medical privacy, however, provides a compelling reason for redacting
Northern District of California
 United States District Court




                                  13   limited portions of documents that personally identify individuals or reveal the sensitive

                                  14   personal information (names, social security numbers, addresses, dates of birth, and policy

                                  15   numbers) of patients, with the exception of Plaintiff Caldwell. Caldwell’s willingness to put

                                  16   her medical information at-issue in this case justifies keeping her records and communications

                                  17   with United identifiable to the extent possible.

                                  18        Certain medical information typically considered private is necessary to the public’s

                                  19   understanding of this matter, such as descriptions of a patient’s medical history or symptoms,

                                  20   recommendations made by a treating physician, or claim determinations referencing medical

                                  21   information. Descriptive medical information that can anonymized by redacting personally-

                                  22   identifiable (a file explaining a patient’s medical history) will remain unsealed, but the parties

                                  23   must verify that the requirements of HIPAA regulations 45 C.F.R. Section 164.512 have been

                                  24   met. To differentiate claimants’ medical files without compromising patient identity, United

                                  25   must file under seal an identification key that provides numerical codes for patient names and

                                  26   associated employers which could indirectly compromise patient identity.

                                  27        United also seeks to seal the entirety of certain internal documents, such as a template

                                  28   Certificate of Coverage, the Administrative Services Agreement between United and Oracle,
                                                                                          3
                                       Case 3:19-cv-02861-WHA Document 138 Filed 03/01/21 Page 4 of 4




                                   1   research summaries conducted by United’s internal research arm, and other non-public policies

                                   2   and procedures (Dkt. 101). Beside reciting the tired assertion that certain documents labeled as

                                   3   confidential should remain so, United also contends that internal documents constitute

                                   4   proprietary information and that it took steps to keep its internal processes and research non-

                                   5   public and out of the hands of competitors. (Dkt. 101-1).

                                   6        United’s request to seal various internal documents as proprietary fails to meet the

                                   7   compelling reason standard. United’s claim determinations, the evidence it evaluated, and its

                                   8   internal processes and communications constitute central issues of this litigation. United’s

                                   9   assertion that it will suffer a market disadvantage is both hypothetical and speculative.

                                  10   Proprietary documents such as internal procedures and research summaries will remain public.

                                  11        The undersigned also clarifies that United’s administrative record must reflect only

                                  12   materials from the relevant time period and must comply with the foregoing requirements for
Northern District of California
 United States District Court




                                  13   filing the record under seal. The record should include an appendix for ease of reference and

                                  14   all evidence must be clearly legible. The deadline for submission of the administrative will be

                                  15   set in due course.

                                  16        Both parties must ensure previously that filed attachments contain only the appropriate

                                  17   redactions. Both parties shall either refile all the exhibits sought to be sealed or certify under

                                  18   oath via declaration that the currently filed exhibits comply with the foregoing requirements no

                                  19   later than MARCH 31, 2021.

                                  20

                                  21        IT IS SO ORDERED.

                                  22

                                  23

                                  24   Dated: March 1, 2021

                                  25
                                                                                                WILLIAM ALSUP
                                  26                                                            UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                        4
